Exhibit 10.1

FORM OF 2016

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

HENRY SCHEIN, INC. 2013 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF MAY 14, 2013)

THIS AGREEMENT (the “Agreement”) is made as of [Grant Date] (the “Grant Date”),
by and between Henry Schein, Inc. (the “Company”) and [Participant Name] (the
“Participant”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Henry Schein, Inc. 2013 Stock Incentive
Plan (as amended and restated effective as of May 14, 2013), as amended from
time to time (the “Plan”) (a copy of which is on file with the Company’s
Corporate Human Resources Department and is available for Participant to review
upon request at reasonable intervals as determined by the Company), which is
administered by a Committee appointed by the Company’s Board of Directors (the
“Committee”); and

WHEREAS, pursuant to Section 9(a) of the Plan, the Committee may grant to Key
Employees shares of its common stock, par value $0.01 per share (“Common Stock”
or the “Shares”) in the amount set forth below; and

WHEREAS, the Participant is a Key Employee of the Company or a Subsidiary; and

WHEREAS, such Shares are to be subject to certain restrictions.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.         Grant of Shares. Subject to the restrictions, terms and conditions of
this Agreement and the Plan, the Company hereby awards to the Participant
[Shares Granted] shares of validly issued Common Stock. If the Participant is a
new hire, to the extent required by law, the Participant shall pay the Company
the par value ($0.01) for each Share awarded to the Participant simultaneously
with the execution of this Agreement. Pursuant to Section 2 hereof, the Shares
are subject to certain restrictions. While such restrictions are in effect, the
Shares subject to such restrictions shall be referred to herein as “Restricted
Stock.”

2.         Restrictions on Transfer. The Participant shall not sell, transfer,
pledge, hypothecate, assign or otherwise dispose of the Shares, except as set
forth in the Plan or this Agreement. Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the Shares in violation of the
Plan or this Agreement shall be void and of no effect and the Company shall have
the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.

3.         Restricted Stock.

(a)         Retention of Certificates. Promptly after the date of this
Agreement, the Company shall issue stock certificates representing the
Restricted Stock unless it elects to recognize such ownership through book entry
or another similar method pursuant to Section 8 herein. The stock certificates
shall be registered in the Participant’s name and shall bear any legend required
under the Plan or Section 4 of this Agreement. Such stock certificates shall be
held in custody by the Company (or its designated agent) until the restrictions
thereon shall have lapsed. Upon the Company’s request, the Participant shall
deliver to the Company a duly signed stock power, endorsed in blank, relating to
the Restricted Stock.

(b)         Rights with Regard to Restricted Stock. The Participant will have
the right to vote the Restricted Stock, to receive and retain any dividends
payable to holders of Shares of record on and after the transfer of the
Restricted Stock (although such dividends shall be treated, to the extent
required by applicable law, as



--------------------------------------------------------------------------------

additional compensation for tax purposes if paid on Restricted Stock), and to
exercise all other rights, powers and privileges of a holder of Common Stock
with respect to the Restricted Stock set forth in the Plan, with the exceptions
that: (i) the Participant will not be entitled to delivery of the stock
certificate or certificates representing the Restricted Stock until the
Restriction Period shall have expired; (ii) the Company (or its designated
agent) will retain custody of the stock certificate or certificates representing
the Restricted Stock and the other RS Property (as defined below) during the
Restriction Period; (iii) no RS Property shall bear interest or be segregated in
separate accounts during the Restriction Period; (iv) any dividends will be
subject to the restrictions provided in Sections 3(c) and 3(d); and (v) the
Participant may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Stock during the Restriction Period.

(c)         Treatment of Dividends and RS Property. In the event the Participant
receives a dividend on the Restricted Stock or the Shares of Restricted Stock
are split or the Participant receives any other shares, securities, moneys or
property representing a dividend on the Restricted Stock or representing a
distribution or return of capital upon or in respect of the Restricted Stock or
any part thereof, or resulting from a split-up, reclassification or other like
changes of the Restricted Stock, or otherwise received in exchange therefor, and
any warrants, rights or options issued to the Participant in respect of the
Restricted Stock (collectively “RS Property”), the Participant will also
immediately deposit with and deliver to the Company any of such RS Property,
including any certificates representing shares duly endorsed in blank or
accompanied by stock powers duly executed in blank, and such RS Property shall
be subject to the same restrictions, including that of Section 3(d), as the
Restricted Stock with regard to which they are issued and shall herein be
encompassed within the term “Restricted Stock.” Any RS Property issued in the
form of cash will not be reinvested in Shares and will be held uninvested and
without interest until delivered to the Participant at the end of the
Restriction Period, if applicable.

(d)         Vesting.

(i)         Unless otherwise provided expressly in a written agreement between
the Participant and the Company, subject to Section 3(e) below, the Shares of
Restricted Stock granted pursuant to Section 1 above shall become vested and
cease to be Restricted Stock (but shall remain subject to Section 5 of this
Agreement) on the earliest of (i) the Participant’s death, (ii) the
Participant’s Disability, (iii) a Termination of Employment by the Company
without Cause occurring within the 2-year period following a Change of Control
and (iv) the fourth anniversary of the Grant Date; provided that the Participant
has not had a Termination of Employment any time prior to such date. For
purposes of this Agreement, a “Change of Control” shall mean a Change of Control
as defined in the Plan.

(ii)         There shall be no proportionate or partial vesting in the periods
prior to the vesting date and all vesting shall occur only on the vesting date;
provided that no Termination of Employment has occurred prior to such date.

(iii)         For purposes of this Agreement, “Disability” shall mean the
approval of, and receiving benefits for, long term disability by the disability
insurance carrier under the Company’s (or if applicable, Subsidiary’s) long term
disability plan.

(iv)         When any Shares of Restricted Stock become vested, the Company
shall promptly issue and deliver, unless the Company is using book entry, to the
Participant a new stock certificate registered in the name of the Participant
for such Shares without the legend set forth in Section 4 hereof and deliver to
the Participant any related other RS Property, subject to applicable
withholding.

(e)         Forfeiture and Recoupment.

(i)         The Participant shall forfeit to the Company, without compensation,
other than repayment of any par value paid by the Participant for such Shares,
any and all unvested Shares of Restricted Stock (but no vested portion of the
Shares of Restricted Stock) and RS Property upon the Participant’s Termination
of Employment for any reason.

(ii)         Notwithstanding anything herein or in the Plan to the contrary, the
Shares of Restricted Stock and any RS Property provided for under this Agreement
are conditioned on the Participant not engaging in any Competitive Activity (as
defined below) from the date that is twelve (12) months prior to the applicable
vesting date set forth in Section 3(d) above (such applicable vesting date, the
“Payment Date”) through

 

2



--------------------------------------------------------------------------------

the first anniversary of such Payment Date. If, on or after the date that is
twelve (12) months prior to the Payment Date but prior to the Payment Date, the
Participant engages in a Competitive Activity, all Shares of Restricted Stock
and any RS Property (whether or not vested) shall be immediately forfeited in
their entirety, and the Participant shall have no further rights or interests
with respect to such Shares of Restricted Stock and RS Property. In the event
that the Participant engages in a Competitive Activity on or after the Payment
Date but on or prior to the first anniversary of such Payment Date, the Company
shall have the right to recoup from the Participant, and the Participant shall
repay to the Company, within thirty (30) days following demand by the Company, a
payment equal to the Fair Market Value of the aggregate Shares of Restricted
Stock and any RS Property payable to the Participant, and any dividends or other
distributions thereafter paid thereon; provided, that, the Company may require
the Participant to satisfy such payment obligations hereunder either by
forfeiting and returning to the Company such Shares of Restricted Stock, RS
Property or any other Shares, or making a cash payment or any combination of
these methods, as determined by the Company in its sole discretion. The Company
and its Subsidiaries, in their sole discretion, shall have the right to set off
(or cause to be set off) any amounts otherwise due to the Participant from the
Company (or the applicable Subsidiary) in satisfaction of such repayment
obligation, provided that any such amounts are exempt from, or set off in a
manner intended to comply with, the requirements of Section 409A of the Code, to
the extent applicable.

(iii)         The Participant hereby acknowledges and agrees that the forfeiture
and recoupment conditions set forth in this Section 3(e), in view of the nature
of the business in which the Company and its affiliates are engaged, are
reasonable in scope and necessary in order to protect the legitimate business
interests of the Company and its affiliates, and that any violation thereof
would result in irreparable harm to the Company and its affiliates. The
Participant also acknowledges and agrees that (i) it is a material inducement
and condition to the Company’s issuance of the Shares of Restricted Stock and
any RS Property that such Participant agrees to be bound by such forfeiture and
recoupment conditions and, further, that the amounts required to be forfeited or
repaid to the Company pursuant to forfeiture and recoupment conditions set forth
above are reasonable, and (ii) nothing in this Agreement or the Plan is intended
to preclude the Company (or any affiliate thereof) from seeking any remedies
available at law, in equity, under contract to the Company or otherwise, and the
Company (or any affiliate thereof) shall have the right to seek any such remedy
with respect to the Shares of Restricted Stock, any RS Property or otherwise.

(iv)         For purposes of this Agreement, the Participant will be deemed to
engage in a “Competitive Activity” if, either directly or indirectly, without
the express prior written consent of the Company, the Participant (i) takes
other employment with, renders services to, or otherwise engages in any business
activities with, companies or other entities that are competitors of the Company
or any of its affiliates, (ii) solicits or induces, or in any manner attempts to
solicit or induce, any person employed by or otherwise providing services to the
Company or any of its affiliates, to terminate such person’s employment or
service relationship, as the case may be, with the Company or any of its
affiliates, (iii) diverts, or attempts to divert, any person or entity from
doing business with the Company or any of its affiliates or induces, or attempts
to induce, any such person or entity from ceasing to be a customer or other
business partner of the Company or any of its affiliates, (iv) violates any
agreement between the Participant and the Company or any of its affiliates
relating to the non-disclosure of proprietary or confidential information of the
Company or any of its affiliates, and/or (v) conducts himself or herself in a
manner adversely affecting the Company or any of its affiliates, including,
without limitation, making false, misleading or negative statements, either
orally or in writing, about the Company or any of its affiliates. The
determination as to whether the Participant has engaged in a Competitive
Activity shall be made by the Committee in its sole discretion.

(v)         This Section 3(e)(v) applies solely with respect to Participants who
are executive officers of the Company. Notwithstanding anything herein to the
contrary, Participant agrees and acknowledges that the Restricted Stock awarded
under this Agreement and the underlying shares shall be subject to the terms and
conditions of the Company’s Incentive Compensation Recoupment Policy approved by
the Board in March 2016. Notwithstanding the foregoing, Participant agrees that
incentive compensation, as defined under of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and such regulations as are promulgated
thereunder from time to time (“Dodd-Frank”), payable to Participant under this
Agreement shall be subject to any clawback policy adopted or implemented by the
Company in respect of Dodd-Frank, or in respect of any other applicable law or
regulation.

 

3



--------------------------------------------------------------------------------

(f)         Withholding. Participant shall pay, or make arrangements to pay, in
a manner satisfactory to the Company, an amount equal to the amount of all
applicable foreign, federal, state, provincial and local taxes that the Company
is required to withhold at any time. In the absence of such arrangements, the
Company or one of its Subsidiaries shall have the right to withhold such taxes
from the Participant’s normal pay or other amounts payable to the Participant.
In addition, any statutorily required withholding obligation may be satisfied,
in whole or in part, at the Participant’s election, in the form and manner
prescribed by the Committee, by delivery of Shares of Common Stock (including
Shares issuable under this Agreement).

(g)         Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Code) within 30 days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the fair market value of such Shares of Restricted Stock, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the rights set forth in Section 3(e) hereof. The Participant acknowledges that
it is his or her sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if he or she elects to utilize such election.

(h)         Delivery Delay. The delivery of any certificate representing the
Restricted Stock or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable foreign, federal,
state or provincial securities law, or any national securities exchange listing
requirements and the Company is not obligated to issue or deliver any securities
if, in the opinion of counsel for the Company, the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state, local or provincial law or of any
regulations of any governmental authority or any national securities exchange.
If the Participant is currently a resident or is likely to become a resident in
the United Kingdom at any time during the period that the Shares are subject to
restriction, the Participant acknowledges and understands that the Company
intends to meet its delivery obligations in Common Stock with respect to the
Shares of Restricted Stock, except as may be prohibited by law or described in
this Agreement, the Plan or supplementary materials.

4.         Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the following legends:

(a)         “The anticipation, alienation, attachment, sale, transfer,
assignment, pledge, encumbrance or charge of the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Henry Schein, Inc. (the “Company”) 2013 Stock Incentive Plan (as amended and
restated effective as of May 14, 2013), as amended from time to time (the
“Plan”) and an Award Agreement entered into between the registered owner and the
Company. Copies of such Plan and Award Agreement are on file at the principal
office of the Company.”

(b)         Any legend required to be placed thereon by applicable blue sky laws
of any state.

Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting date
set forth above.

5.         Securities Representations. The Shares are being issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant.

 

4



--------------------------------------------------------------------------------

The Participant acknowledges, represents and warrants that:

(a)         He or she has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) and in this connection the Company is relying in part on his or her
representations set forth in this section.

(b)         If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(c)         If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, he or she understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.

6.         No Obligation to Continue Employment. This Agreement is not an
agreement of employment. This Agreement does not guarantee that the Company or
its Subsidiaries will employ or retain, or continue to employ or retain, the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which any Restricted Stock is
outstanding, nor does it modify in any respect the Company or its Subsidiaries’
right to terminate or modify the Participant’s employment or compensation.

7.         Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, Shares and property provided for herein, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof. Nevertheless, the Participant shall, if so requested
by the Company, execute and deliver to the Company all such instruments as may,
in the judgment of the Company, be advisable for the purpose.

8.         Uncertificated Shares. Notwithstanding anything else herein, to the
extent permitted under applicable foreign, federal, state, local or provincial
law, the Committee may issue the Shares in the form of uncertificated shares.
Such uncertificated shares of Restricted Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of the
Participant. If thereafter certificates are issued with respect to the
uncertificated shares of Restricted Stock, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.

9.         Rights as a Stockholder. Except as otherwise specifically provided
for in this Agreement (including without limitation, in Section 3(b) hereof), or
the Plan, the Participant shall have no rights as a stockholder with respect to
any shares covered by the Restricted Stock unless and until the Participant has
become the holder of record of the shares, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares.

10.         Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan. Subject to Section 3(e), if and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

 

5



--------------------------------------------------------------------------------

11.         Amendment. To the extent applicable, the Board or the Committee may
at any time and from time to time amend, in whole or in part, any or all of the
provisions of this Agreement to comply with Section 409A of the Code and the
regulations thereunder or any other applicable law and may also amend, suspend
or terminate this Agreement subject to the terms of the Plan. The award of
Restricted Stock pursuant to this Agreement is not intended to be considered
“deferred compensation” for purposes of Section 409A of the Code. With respect
to any dividend equivalents, however, this Agreement is intended to comply with
the applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in a manner so as to comply therewith.

12.     Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):

If to the Company, to:

Henry Schein, Inc.

135 Duryea Road

Melville, New York 11747

Attention: General Counsel

If to the Participant, to the address on file with the Company.

13.         Acceptance. The requirement of your acceptance as provided in
Section 9(c)(ii) of the Plan is hereby waived and you are deemed to have
accepted the Restricted Stock upon receipt of this Agreement.

14.         Transfer of Personal Data. If the Participant is currently a
resident or is likely to become a resident in the United Kingdom at any time
during the period that the Shares are subject to restriction, the Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Subsidiary) of any personal data information related to Restricted Stock
awarded under this Agreement, for legitimate business purposes (including,
without limitation, the administration of the Plan) out of the Participant’s
home country and including to countries with less data protection laws than the
data protection laws provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.

15.         Section 431. If the Participant is currently a resident or is likely
to become a resident in the United Kingdom at any time during the period that
the Shares are subject to restriction, as determined by the Company, when
requested and as directed by the Company, the Participant agrees to enter into a
Joint Election with the Company under Section 431 of the Income Tax (Earnings
and Pensions) Act of 2003 (“ITEPA”) for full or partial disapplication of
Chapter 2 ITEPA under the laws of the United Kingdom. The election must be
signed and dated by the Participant and returned to the Company within 14-days
of each grant of Shares.

16.         Miscellaneous.

(a)         This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

(b)         This Agreement shall be governed and construed in accordance with
the laws of New York (regardless of the law that might otherwise govern under
applicable New York principles of conflict of laws).

(c)         This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

(d)         The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

17.         Acquired Rights. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT:
(A) THE COMPANY MAY TERMINATE OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF
RESTRICTED STOCK MADE UNDER THIS AGREEMENT IS COMPLETELY INDEPENDENT OF ANY
OTHER AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND
(C) NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED
STOCK AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS
IN THE FUTURE WHATSOEVER.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  HENRY SCHEIN, INC. /s/ Michael S. Ettinger             Michael S. Ettinger    
  Senior Vice President, Corporate & Legal Affairs and Chief of Staff  
PARTICIPANT      

[Electronic Signature]

 

      [Participant Name]    

[Acceptance Date]

 

7